WASHINGTON. Circuit Justice.
The decree which has been prepared by the plaintiff’s counsel, is incorrect in two particulars. First, it is absolute; and secondly, it decrees in a matter of an unsettled account, the sum claimed, without a reference to the master. The sixth rule prescribed by the supreme court certainly allows a very long time for the defendant to show cause why the decree pro confesso should not be made absolute. It cannot be made so in this case, before the April court of 1824. But I am clearly of opinion, that, if this bill had been taken for confessed at so early a part of this session, as to admit service of the decree, and a return before the final adjournment of the court, it might be made absolute at tlie next October session.